Citation Nr: 0318945	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a mid/lower back 
disorder.

2.  Entitlement to service connection for the residuals of 
fracture of the right radial head.

3.  Entitlement to service connection for carpal tunnel 
syndrome in the left hand and wrist.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to an initial compensable evaluation for left 
varicocele.

6.  Entitlement to an initial compensable evaluation for 
Gilbert's syndrome.

7.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

8.  Entitlement to an initial compensable evaluation for 
herpes progenitalis, condyloma acuminate.

9.  Entitlement to an initial compensable evaluation for 
removal of lipomas from the mid back and right upper buttock.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1998.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

This case was previously before the Board in March 2001, when 
it was remanded for further development in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
Review of the claims file shows that the development 
requested has been completed.  The case is now again before 
the Board.

The issue of an initial compensable evaluation for herpes 
progenitalis, condyloma acuminate and the residuals of 
removal of lipomas from the mid back and right upper buttock 
is the subject of a remand immediately following this 
decision.

The Board note that the veteran's separation documents 
reflect that he served on active duty during the Persian Gulf 
War.  A presumption does exist in the regulations for an 
undiagnosed illness manifested by muscle weakness and joint 
pain.  See 38 C.F.R. § 3.307, 3.309, 3.317.  As discussed 
below, the veteran's left hand, wrist, and arm symptoms are 
first reported in the service medical records in 1997, but 
have not been diagnosed.  Therefore, the RO should enquire 
whether the veteran wishes to submit a claim for left hand, 
wrist, and arm pain and weakness, as a manifestation of an 
undiagnosed illness secondary to active service in the 
Southwest Asia Theatre of Operations.  If so, the RO should 
take appropriate action.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
manifests a diagnosed mid/lower back disorder.

2.  The medical evidence does not establish that the veteran 
manifests the residuals of a right radial head fracture or 
right elbow disability.

3.  The medical evidence does not establish that the veteran 
manifests a diagnosed left hand or wrist disability, 
including carpal tunnel syndrome.

4.  The right hearing loss currently shown is of insufficient 
severity to constitute a disability for which service 
connection can be granted under applicable VA regulations.

5.  The medical evidence establishes that the service 
connected left varicocele is asymptomatic.

6.  The medical evidence establishes that the service-
connected Gilbert's syndrome is asymptomatic.

7.  The medical evidence establishes that the veteran 
exhibits Level I hearing loss in the left ear; the veteran is 
not service-connected for hearing loss in the right ear.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a mid/lower back 
disorder has not been met.  38 U.S.C.A. § 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2002).

2.  The criteria for service connection for the residuals of 
fracture to the right radial head has not been met.  
38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2002).

3.  The criteria for service connection for carpal tunnel 
syndrome in the left hand and wrist has not been met.  
38 U.S.C.A. § 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303 (2002).

4.  The criteria for service connection for a right ear 
hearing loss has not been met.  38 U.S.C.A. § 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2002).

5.  The criteria for an initial compensable evaluation for 
service connected left varicocele are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 5279 (2002).

6.  The criteria for an initial compensable evaluation for 
service connected Gilbert's syndrome are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7399-7313 (2002).

7.  The criteria for an initial compensable evaluation for 
service connected hearing loss, left ear, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002) redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a development letter dated in 
April 2002, and the July 1999 statement of the case and 
subsequent supplemental statements of the case.  In 
particular, the March 2003 supplemental statement of the case 
informed the veteran of the evidence used to adjudicate his 
claims.  In addition, this case was remanded for further 
development in March 2001.  The April 2002 development letter 
informed the veteran what evidence or information he had to 
submit and notified him that VA would assist in obtaining all 
relevant evidence in the custody of a federal department or 
agency.  The veteran declined to reply.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO obtained the veteran's service medical records.  
In addition, the RO offered him the opportunity for 
additional examinations and requested he identify any other 
sources of VA or private medical treatment, in compliance 
with the March 2001 Remand.  The veteran declined to respond, 
however, did report for further examinations in December 2002 
to February 2003.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  There must be evidence of a disease or injury 
and a present disability which is attributable to such 
disease or injury.  Rabideau v.  Derwinski, 2 Vet. App. 141, 
143 (1992).  

Back, Right Elbow, and Left Wrist/Hand

The veteran avers that he exhibits disabilities of the 
mid/lower back, the residuals of a fracture to the right 
radial head, and carpal tunnel syndrome in the left wrist and 
hand that are the result of his active service.

Service medical records show complaints of and treatment for, 
possible fracture in the right arm, affecting right elbow 
range of motion in 1980, a lumbosacral strain in 1983 and 
complaints of frequent left wrist stiffness and pain in 1997.  
The veteran's report of medical history and examination dated 
in May 1994, albeit showing complaints of broken bones, are 
similarly absent complaints or findings concerning the 
veteran's back, right elbow, and left wrist and hand.  In the 
narrative section, the veteran identified the broken bones he 
referenced as a fractured skull at age 5, broken left leg in 
1974, and broken right ankle at age 8.  The veteran's report 
of medical examination at discharge, dated in August 1997, 
reflects no findings, diagnoses, or defects in the veteran's 
upper extremities, spine, or other musculoskeletal.  

In September 1999, the veteran underwent a series of VA 
examinations.  The VA examination for spine reflects 
complaints of intermittent low back pain since the 1980s, 
with occasional left posterior thigh and calf pain.  He 
denied bowel and bladder problems.  The examiner observed no 
muscle spasm or tenderness on examination.  Spine range of 
motion was measured at 90 degrees forward flexion, 28 degrees 
lateral bending, bilaterally, 24 degrees bilateral rotation, 
and 24 degrees extension.  The examiner noted the veteran 
moved with difficulty into the upright position after flexing 
forward, and in extending backward.  Sensation, muscle 
strength and reflexes were found to be normal in the lower 
extremities.  Results of X-rays taken in conjunction with the 
examination reflect normal vertebral body height with slight 
narrowing of spacing at L5-S1.  Alignment is within normal 
limits and minimal end-plate hypertrophic changes were found.  
There is no evidence of pars interarticularis defect.   The 
examiner diagnosed probable early degenerative disc disease 
at L5-S1.

Concerning the right elbow, the veteran complained of 
occasional aching in the morning.  The examiner observed the 
veteran to exhibit minor tenderness over the radial neck 
absent fluid.  Range of right elbow joint motion was 4 to 140 
degrees flexion with full pronation and supination.  X-rays 
are present, but are of the left elbow.  The report shows a 
diagnosis of status post fracture of the radial head with 
minimal residual.

The VA examination for peripheral nerves shows that the 
veteran then reported a history of back pain localized to the 
lower back and superior buttocks, and associated with 
radiation to both heels and the balls of his feet, without 
paresthesias, dysesthesias, or other sensory abnormalities.  
Concerning his left wrist and hand, and right arm, the 
examination reflects complaints of left upper extremity 
weakness, and pain and aching in the left wrist and forearm 
without tingling, paresthesias or numbness.  The complaints 
for the right arm were similar but to a lesser intensity.

The examiner objectively observed the veteran to exhibit 
intact cranial nerves II-XII, no fix or drift in motor 
examination, equal bilateral fine motor coordination, and 
normal bilateral sensation to touch.  Gait was observed to be 
normal in heel, toe, and tandem walking.  Strength measured 5 
of 5 in proximal and distal upper and lower extremity muscle 
groups.  Reflexes were 2+ and symmetric throughout.  Range of 
motion on the lumbar spine measured 45 degrees flexion, 35 
degrees extension, 23 degrees right lateral flexion, and 25 
degrees left lateral flexion.  Left wrist active range of 
motion was measured at 45 degrees ulnar deviation, 50 degrees 
radial deviation, 60 degrees flexion and 60 degrees 
extension.  Passive range of motion was measured at 50 
degrees ulnar deviation, 20 degrees radial deviation, 65 
degrees flexion, and 65 degrees extension.  No additional 
limitation in range of motion was found to be caused by pain, 
fatigue, weakness or lack of endurance in the left wrist.  No 
evidence of spinal cord disease or injury or trauma to the 
nerve roots could be found.  Borderline involvement of the 
right median nerve was found to be present; nevertheless, the 
examiner found no paralysis, neuritis, neuralgia, muscle 
wasting, or atrophy.  Results of electromyograph (EMG) and 
nerve conduction studies (NCS) revealed changes consistent 
with but not diagnostic of left carpal tunnel syndrome.  
There was no other electrodiagnostic evidence of cervical 
radiculopathy, plexopathy, proximal nerve entrapment, or 
polyneuropathy.

The examiner diagnosed low back and left forearm pain, and 
offered the following opinions concerning a diagnosis of 
carpal tunnel syndrome.

Although [the veteran's] 
electrodiagnostic studies suggest the 
possibility of carpal tunnel syndrome, 
his symptoms do not support a diagnosis 
of carpal tunnel.

***

Etiology is idiopathic.  His upper 
extremity symptoms may be due to 
repetitive injury.

The claims file was not referenced in any of these 
examinations.  As noted above, the Board, in March 2001, 
remanded this case for further development.  As part of the 
remand instructions, the RO was directed to afford the 
veteran examinations by specialists who had been given the 
opportunity to review the entire claims file.  The veteran 
underwent additional examination from December 2002 to March 
2003.

VA neurological examination conducted in December 2002 
reflects complaints of intermittent lower back pain for 20 
years, numbness of both legs, and pain in the legs 
posteriorly without weakness; and occasional pain in the left 
arm for ten years.  The veteran denied complaints of joint 
pain, joint swelling, or decreased joint mobility, headaches, 
seizures, dizziness, weakness, or loss of consciousness.  The 
examiner objectively found cranial nerves I-XII to be intact.  
Muscle tone, bulk, and strength were normal, and deep tendon 
reflexes were 2+ and symmetrical.  Sensation was normal to 
pinprick and light touch.  Gait and coordination were 
observed to be normal.  Nerve conduction studies (NCS) and 
electromyography (EMG) testing results reflect no evidence of 
neuropathy, myopathy, or radiculopathy and no evidence of 
left carpal tunnel syndrome.  In particular, the results show 
paresthesias but normal EMG of the left upper extremity and 
paraspinal muscles, both lower extremities and paraspinal 
muscles, normal NCS of both upper extremities and lower 
extremities, normal F waves of both upper and lower 
extremities, and normal H reflexes of both lower extremities.  
It is noted that the examiner reviewed the veteran's claims 
file.

The January 2003 VA examination for spine shows that the 
veteran reported a history of mid and low back pain in the 
1980s without specific injury.  He complained of recurring 
episodes of aching pain occurring weekly with radicular pain 
extending to the posterior thighs and calves, bilaterally, 
also occurring weekly. 

The examiner observed the veteran to exhibit a normal gait 
and require no assistance to ambulate.  The spine was 
observed to have normal contour and posture.  Range of motion 
in the thoracic and lumbar spine was found to be normal, and 
was measured actively against moderate resistance:  80 
degrees forward flexion, 20 degrees right and left lateral 
flexion, 20 degrees extension and 30 degrees bilateral 
rotation.  Complaints of pain were made at forward flexion, 
at the extremes of right and left lateral flexion, and at 
right and left lateral rotation.  No muscle spasm or 
tenderness was elicited.  Sensation was normal without muscle 
wasting or atrophy.  Straight leg raising was negative to 90 
degrees.  No objective abnormalities, no postural or fixed 
abnormalities, and no neurological abnormalities could be 
found.  Results of X-rays taken in conjunction with the 
examination reveal well-maintained intervertebral disc spaces 
without spondylolisthesis or spondylolysis in both the lumbar 
and thoracic spine.  There was no evidence of osteoarthritis, 
and osteoporosis, bony defects, or fractures.

The examiner diagnosed intermittent complaints of mid and 
lower back pain without neurological or mechanical deficit.  
Noting that the claims file had been reviewed, the examiner 
further opined:

[The veteran's] present complaints 
regarding his thoracic and lumbar spine 
of intermittent pain are not 
substantiated by the examination today, 
which reveals a normal thoracic and 
lumbar spine, which is consistent with 
his normal x-rays.  His complaints of 
intermittent pain are noted and are 
stated to come on spontaneously.  There 
is no evidence of there being any 
neurologic abnormalities in the lower 
extremities.  It is this examiner's 
opinion that his episodic mid and low 
back pain is no more than would be 
normally expected in the general 
population, in that it would not to be 
expected to be associated with any 
disability or need for restricted 
activities and no treatment other than 
over-the-counter pain medication such as 
Advil.

VA examination for bones, also conducted in January 2003, 
shows that the veteran reported a history of injury to his 
right elbow in 1980, in a fall, and development of left wrist 
and hand pain in 1996, when he worked frequently at a 
computer.  He reported current painful limited motion of the 
right elbow with normal grip strength and sensation in the 
right hand, and left wrist and hand pain occurring once a 
month.  The veteran stated he currently works full time as a 
computer systems administrator.

Concerning the right elbow, the examiner observed that the 
veteran exhibited full range of motion in the right elbow 
without pain, tenderness or swelling.  There was no increased 
right elbow pain with hard grasping with the right hand.  
Range of motion measured zero to 150 degrees flexion, 80 
degrees pronation and supination without pain, and without 
tenderness about the epicondyles, actively against moderate 
resistance.  No other objective abnormalities could be found, 
and no constitutional symptoms of bone disease were detected, 
i.e., the veteran exhibited no fever, weight loss, or deep-
seated bone pain.  Results of X-rays taken in conjunction 
with the examination reflect a normal right elbow with intact 
radial head and no evidence of any previous fracture.  No 
other irregularity could be found, and there was no evidence 
of osteoarthritis, osteoporosis, bony defects, or fractures.

Similarly, the examiner could find no objective abnormalities 
in the left wrist or left hand.  Examination elicited no 
tenderness at the left wrist or left hand.  The examiner 
observed the veteran to demonstrate full range of motion 
without pain in both the left wrist and hand, i.e., 70 
degrees dorsiflexion, 70 degrees palmar flexion, 20 degrees 
radial deviation, and 45 degrees ulnar deviation without 
pain, muscle spasm or tenderness.  He could easily make a 
tight fist with the left hand and exhibited normal sensation.  
There was no tenderness over the carpal tunnel, and negative 
Tinel's and Phalen's signs, and no constitutional symptoms of 
bone disease, i.e., no fever, weight loss, or deep-seated 
bone pain.  Wear patterns on the skin were found to be normal 
in the left hand.  The examiner found no upper extremity 
atrophy, bilaterally, both upper arms measuring 11 inches; 
and forearms, 10-1/2 inches.  Left hand grip strength 
measured 40, 40, and 40 as compared to 45, 45, and 50 in the 
right.  X-ray results reveal normal left wrist and left hand 
with no evidence of osteoarthritis, osteoporosis, bony 
defects, or fractures.  

The report shows diagnoses of resolved contusion without 
neurological or mechanical deficit in the right elbow and 
intermittent episodes of left wrist and left hand pain due to 
overuse syndrome without evidence of carpal tunnel syndrome.

Noting that the claims file had been reviewed, the examiner 
offered the following opinions.

First, concerning the veteran's right elbow:

It is clear to this examiner that [the 
veteran] has no residual disability 
regarding his right elbow.  The claimed 
right elbow injury during the course of 
his military service, which initially was 
thought to be a fracture, but was later 
felt to show no fracture.  The x-rays 
taken today revealed that there was no 
fracturing of the right elbow or the 
radial head.  He has no disability or 
restricted activities regarding the right 
upper extremity.  The normal muscle girth 
and a full range of motion of the right 
elbow with the normal x-rays, all 
indicate that he is able to use the right 
elbow without restrictions.

And then, concerning the left hand and wrist:

There is no evidence of there having been 
any left wrist or hand carpal tunnel 
syndrome, particularly as he has had 
normal electrical studies and today's 
examination reveals no abnormalities.  He 
diagnosed his own condition as being a 
carpal tunnel syndrome, which has not 
been substantiated by any medical 
examination.  It is this examiner's 
opinion that he has no disability 
referable to his left wrist or hand.

After review of the evidence, the Board finds that the 
medical evidence does not establish that the veteran exhibits 
disabilities of the low/mid back, right elbow, or left wrist 
or hand other than pain.

The Board acknowledges that the earlier, September 1999, VA 
examinations reflect diagnoses of conditions of the back and 
right elbow.  In addition, the examination for peripheral 
nerves offers the opinion that could be construed to mean 
that the veteran suffers from an overuse syndrome that is the 
result of his active service.  However, the Board finds that 
the later, December 2002-February 2003 VA examinations to be 
more probative, for the following reasons.

First, the Board notes that the examinations conducted in 
September 1999 were conducted absent review of the veteran's 
claims file.  In addition, the X-rays then taken all note 
that previous films were not available for comparison.  
Accordingly, the Board remanded the case for re-examination 
of the veteran by specialists, but also for the examiners to 
review the claims file in conjunction with examining the 
veteran and arriving at their conclusions.  Each of the 
examinations conducted from December 2002 to February 2003 
note review of the veteran's claims file.  This is 
particularly relevant in considering the claimed right elbow 
and left hand and wrist conditions.  In the first case, the 
examiner notes that service medical records initially noted a 
right elbow fracture but that subsequent X-rays found no 
fracture.  Concerning the left hand and wrist, the examiner 
noted that the finding of carpal tunnel syndrome in the 
service medical records is a self-diagnosis.  Review of the 
service medical records reflects that, in fact, the entry 
referenced is a self-report of medical complaints.  The 
physician's comments on the back side of the entry noted no 
finding of sensory deficits.  The veteran's complaints were 
related to working on the computer and ergonomic equipment 
was to be ordered.  The veteran was to seek medical advice if 
symptoms persisted after using the equipment.  There is 
nothing further in the medical records concerning this 
condition.

Second, as noted above, the X-rays taken in conjunction with 
the September 1999 reports specifically state that no 
previous films were available for review.  The subsequent 
X-rays do not have this disclaimer.  Moreover, the Board 
notes that no X-ray results are present in the claims file 
for the right elbow in September 1999, only the left, which 
reflects a normal bony architecture absent fracture or 
dislocation.  In diagnosing the right elbow disability in 
September 1999, the examiner merely refers to X-rays:  
"X-rays are included."  In contrast, the examiner 
conducting the January 2003 examination referred to and 
discussed the results of the X-rays then taken, the results 
of which are clearly present.  The report notes the study 
involved two views of the right elbow.  Similarly, the 
September 1999 diagnosis of spine disability notes only that 
the X-rays are "as reported."  In the January 2003 report, 
the examiner again discusses the results of the X-rays, which 
in this case are predicated on five views of the lumbar spine 
and two views of the thoracic spine.  In short, the X-rays 
are more complete and the analysis, more thorough, in the 
later reports.

Finally, the Board notes that, in addition to being 
predicated on uncertain or unreviewed X-ray results in 
September 1999, the examiners' diagnosis of a spine 
disability in September 1999 is not definite.  Rather, the 
examiner diagnosed "probable" early degenerative disc 
disease at L5-S1.  This diagnosis was clearly not borne out 
in the December 2002 to February 2003 series of examinations 
by specialists informed by review of the claims file, which 
revealed not only normal findings by X-ray demonstrating 
well-maintained intervertebral disc spaces but also no 
evidence of neuropathy, myopathy or radiculopathy by EMG and 
NCS.

Accepting, therefore, as the more probative the diagnoses as 
rendered by the more recent and informed examinations, the 
Board finds the veteran is diagnosed with intermittent 
complaints of mid and low back pain without neurologic or 
mechanical deficit; resolved contusion of the right elbow 
without neurological or mechanical deficit; and intermittent 
episodes of left wrist and hand pain without evidence of 
carpal tunnel syndrome.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Without an underlying diagnosis or pathology, 
the complained-of symptoms of a mid/low back disorder, right 
elbow, and left wrist/hand disabilities cannot in and of 
themselves constitute disabilities for which service 
connection may be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim.")  

Although the veteran filed his claim for service connection 
for these disabilities approximately three months following 
his discharge from active service, the current case is 
distinguished from Hampton v. Gober, 10 Vet. App. 481 (1997) 
for the following reasons.  First, while service medical 
records do document complaints of or treatment for the 
claimed disabilities, instances of treatment are remote from 
the date of discharge for the back and right elbow claims.  
Second, service medical records show either that the 
conditions were resolved during active service or, simply, in 
the case of the left hand and wrist claim, that no diagnosed 
condition was present upon discharge.  Finally, as above 
discussed the medical evidence as a whole simply does not 
establish that the veteran has been diagnosed with a mid/low 
back, right elbow, or left hand and wrist disability for 
which service connection may presently be granted.

Righr Ear Hearing Loss

The veteran also avers that he exhibits right ear hearing 
loss that is the result of acoustic trauma occurring during 
his period of active service.  Service medical records show 
findings of bilateral hearing loss beginning in 1989.

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court explained that the threshold for 
normal hearing is from 0 to 20 decibels and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, at 157.  The Court further opined that 38 C.F.R. 
§ 3.385 operates only to establish when a hearing loss can be 
service connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service.

The veteran began exhibiting hearing loss as early as 1989, 
as noted above.  At this time, his report of medical 
examination, dated in August 1989, notes high frequency 
hearing loss at 30 decibels at the 6000 Hertz level in the 
left ear.  The right ear remained at 10 decibels or less in 
all ranges.  In his August 1991 report of medical 
examination, hearing loss in the left ear was demonstrated at 
40 decibels in the 4000 and 6000 Hertz levels.  The right ear 
exhibited a 20 decibel loss at the 6000 Hertz level but 
continued to remain at 10 decibels or less at all other 
levels.

Prior to the veteran's discharge, the veteran underwent 
audiological examination in August 1997.  The results, in 
pure tone thresholds, are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
5
20
25
LEFT
10
10
5
35
45

In August 1999, the veteran underwent a VA audiological 
examination.  The audiology report reveals the following 
results, in pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
20
30
LEFT
10
15
10
30
45

These findings reflect an average pure tone threshold of 
16.25 in the right ear and 25 in the left ear.  Speech 
eudiometry revealed speech recognition ability of 100 percent 
in the right ear and 100 percent in the left ear.  VA 
examination for ears, conducted in September 1999, found no 
active ear disease, no infections, no evidence of peripheral 
vestibular disease or Meniere's disease, and no complications 
of ear disease.  The veteran was diagnosed with mild high 
frequency neural sensory hearing loss, bilaterally.

In January and February 2003, the veteran underwent further 
VA examination, pursuant to the March 2001 remand.  The 
January 2003 audiology report reveals the following results, 
in pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
10
25
40

These findings reflect an average pure tone threshold of 13 
decibels in the right ear and 21 decibels in the left ear.  
Speech eudiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Otoscopy and middle ear status were within normal limits.  
The examiner diagnosed sensorineural hearing loss, 
bilaterally.

As examination revealed a 40-45 decibel loss at the 4000 
Hertz level in the left ear in September 1999 and January 
2003, service connection for left ear was, accordingly, 
granted in the September 1998 rating decision.

However, the medical evidence does not show that the veteran 
meets the criteria for hearing loss under the regulations for 
his right ear.  The highest levels of hearing loss measured 
are 25 at 4000 Hertz in August 1997 and 30 decibels at 4000 
Hertz in September 1999.  All other measurements are at 20 
decibels and below, far less than the 26 or more decibels 
required at three or more Hertz levels or the 40 decibels or 
more required at one level.

As explained above, Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See Brammer, supra.  
The regulation at 38 C.F.R. § 3.385 defines hearing 
disability for VA purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels 
at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 
decibels and at least three of those threshold levels are 25 
decibels or less.  Hensley, supra.

The VA examiner conducting the January 2003 examination 
opined that the veteran's hearing loss is the result of his 
active service.

Based on history of 23 years noise 
exposure on C130 and interpreting soft 
signals through loud white noise, no post 
military noise exposure either career or 
recreational ... and today's physical 
findings, it is determined this patient's 
SNHL is in part as least as likely as not 
caused by occupational noise exposure 
while in the military.

Nonetheless, in order for the veteran to be granted service 
connection for his right ear hearing loss, there must be 
evidence of a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau, supra.  While the appellant has shown 
exposure to acoustic trauma in-service, the audiometric 
testing conducted by the VA, in September 1999 and January 
2003, shows that his right ear hearing loss does not 
demonstrate any pertinent level over 40 decibels or three 
levels greater than 25 decibels or a speech recognition score 
less than 94 percent.

Accordingly, there is no evidence that the appellant 
currently has any right hearing loss disability which is of 
service origin and meets the criteria set forth in 38 C.F.R. 
§ 3.385.  

After careful consideration of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for a mid/low back 
disorder, the residuals of fracture of the right radial head, 
carpal tunnel syndrome of the left wrist and hand, and right 
ear hearing loss.

The veteran has presented his own statements concerning 
existence and etiology of his averred mid/low back disorder, 
the residuals of fracture of the right radial head, carpal 
tunnel syndrome of the left wrist and hand, and right ear 
hearing loss.  The evidence of record does not show that the 
veteran is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of these disabilities and their relationship to 
service.  Consequently, his statements are competent with 
regard to his subjective complaints and his history, but they 
do not constitute competent medical evidence for the purpose 
of showing a causal connection between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran manifests diagnosed mid/low back, right elbow, 
and left wrist and hand disabilities that are etiologically 
related to his active service, service-connection for mid/low 
back disorder, residuals of fractures to the right radial 
head, and carpal tunnel syndrome of the left wrist and hand 
cannot be granted.  Similarly, while the medical evidence 
demonstrates that the veteran exhibits right ear hearing loss 
that has been etiologically related to his active service, 
the medical evidence does not establish that the hearing loss 
is of sufficient severity to meet the regulatory criteria 
required for service connection.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.385.

The Board observes that the veteran served on active duty 
during the Persian Gulf War.  A presumption does exist in the 
regulations for an undiagnosed illness manifested by a muscle 
weakness and joint pain skin.  See 38 C.F.R. § 3.307, 3.309, 
3.317.  However, as noted above, in the Introduction, a claim 
for left hand, wrist, and arm pain and weakness as a 
manifestation of an undiagnosed illness secondary to active 
service in the Southwest Asia Theatre of Operations, has been 
referred to the RO for appropriate action.  Hence, this 
theory of service connection shall not be here considered.

II.	Increased Evaluations

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Left Varicocele and Gilbert's Syndrome 

Service connection for left varicocele, and Gilbert's 
syndrome were originally granted by a rating decision dated 
in September 1998 based on the evidence then of record, 
including service medical records and VA examination reports.

These records show that the veteran had been diagnosed with 
the conditions during service, and had received intermittent 
treatment.  However, the conditions were not noted to be 
symptomatic upon discharge from service or in VA examinations 
conducted in September 1999.

Specifically, the veteran's report of examination at 
discharge, dated in August 1997, reflects no complaints or 
findings concerning the skin, genitor-urinary system, or the 
liver.  Gilbert's syndrome is diagnosed by history, 
asymptomatic.  Service medical records during this time and 
just prior to discharge reflect no complaints of and 
treatment for the left varicocele or Gilbert's syndrome.  

VA genitor-urinary examination conducted in September 1999 
shows a history of varicocele but no current complaints, 
residual signs or symptoms, and no current erectile 
dysfunction.  The examiner diagnosed status post vasectomy, 
no residual impairment, and no history of varicocele.  VA 
examination for liver notes complaint of a history of 
diagnosis of Gilbert's syndrome without vomiting, hematemesis 
or melena.  The examiner noted that Gilbert's syndrome is a 
benign condition, and recorded objective observations of no 
ascites, stable weight without signs and symptoms of liver 
disease.  There was no pain or tenderness on palpation of the 
abdomen, and no muscle wasting was detected.  The liver size 
was measured at 9 centimeters at percussion.  Clinical tests 
showed a bilirubin level at 1.1 mg/dl.  The examiner noted 
that this is barely elevated over the normal range of 0-1 
mg/d.  The report reflects a diagnosis of Gilbert's disease, 
benign condition.

Based on the above findings, the RO assigned noncompensable 
evaluations to these conditions, effective in March 1998.  
These noncompensable evaluations have been confirmed and 
continued to the present.

As noted above, the veteran has appealed these noncompensable 
evaluations initially assigned his service-connected left 
varicocele and Gilbert's Syndrome.  

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Rating Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The left varicocele condition is evaluated under Diagnostic 
Code 7529, for benign neoplasms of the genitor-urinary 
system.  Instructions following the diagnostic code indicate 
that the disability is to be evaluated as a voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See also 38 C.F.R. § 4.114a (2002).  Under voiding 
dysfunctions, a noncompensable evaluation is awarded under 
obstructed voiding for obstructive symptomatology with or 
without stricture disease requiring dilation 1 to 2 times per 
year.  A 10 percent evaluation is warranted for marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following (1) post void residuals greater than 150 cc., (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec), (3) recurrent urinary tract infections secondary 
to obstruction, and (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 10 percent evaluation can 
also be afforded under urinary frequency for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  Finally, a compensable, 20 percent, 
evaluation is awarded for urine leakage requiring the wearing 
of absorbent materials which must be changed less than 2 
times per day.  Under renal dysfunction, a noncompensable 
evaluation is awarded for albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101.  A compensable, 30 percent evaluation, 
is warranted for albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.

Gilbert's syndrome is evaluation under Diagnostic Code 7399-
7313 as analogous to residuals of liver abscess.  See 
38 C.F.R. § 4.27.  A compensable, 20 percent, evaluation is 
awarded for moderate symptoms.  

As above noted, the veteran underwent further VA examination 
in December 2002 through February 2003.  Genito-urinary 
examination, and examination for liver are of record.

The report of genitor-urinary VA examination conducted in 
February 2003 reflects complaints of no scrotal or urinary 
symptoms.  The examiner notes objective observations of an 
unremarkable abdomen and thoroughly normal genitalia.  There 
is no evidence of a varicocele in the erect position with and 
without Valsalva maneuver.  The examiner recorded an 
impression of normal genitor-urinary status and noted that 
there was no evidence of any benign genitor-urinary neoplasm 
and that a left-sided varicocele could not be documented.  
After reviewing the veteran's claims file, the examiner added 
that while the file presented evidence that a varicocele 
existed, no clinical evidence of it could be found on present 
examination.

The VA examination for liver, conducted in January-February 
2003, reflects a history of diagnosis of Gilbert's syndrome 
without treatment.  The veteran complained of some fatigue, 
which he related to his work schedule; no anxiety or 
depression, no vomiting, hematemesis, melena; no episodes of 
abdominal pain, fever, distention, or nausea; no weakness, or 
other fatigue.  The examiner noted objective observations of 
no ascites, no pain on abdominal examination, normal liver 
size, and no abdominal veins.  There were no signs of muscle 
wasting or decreased strength and no other signs of liver 
disease.  The examiner diagnosed Gilbert's disease by 
history.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against compensable 
evaluations for the veteran's left varicocele and Gilbert's 
syndrome.  Specifically, the medical evidence reflects no 
current complaints and no current findings that would 
establish that any of these conditions are symptomatic.

As the service-connected conditions are asymptomatic, it 
simply cannot be established that the veteran exhibits the 
marked voiding obstructive symptomatology, daytime or 
nighttime voiding, urine leakage requiring the wearing of 
absorbent materials, or renal dysfunction manifested by 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension required to warrant compensable, 10, 20, or 30 
percent evaluations under Diagnostic Code 7529 for the left 
varicocele; or the moderate symptoms of liver abscess 
required for a compensable, 20 percent, evaluation under 
Diagnostic Code 7399-7313 for Gilbert's syndrome.

Left Ear Hearing Loss

Based on service medical records and a VA examination report 
conducted in September 1999 the RO in September 1998 granted 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation.  The RO denied service connection 
for right ear hearing loss.  As explained above, the Board by 
this decision, confirmed that denial.  The noncompensable 
evaluation for the left ear hearing loss has been confirmed 
and continued to the present.

The current noncompensable evaluation for left ear hearing 
loss was assigned under Diagnostic Code 6100.  During the 
pendency of the veteran's appeal, the rating criteria under 
which diseases of the ear and other sense organs are 
evaluated have been amended, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  The evidence will be applied to the rating criteria 
that are most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
Rating Schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85.

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. § 
4.85(f).  However, under a recent change in law, if hearing 
impairment in the service-connected ear is found to be 10 
percent disabling, then any deafness in the nonservice-
connected ear may be considered when determining the final 
compensation rating.  38 U.S.C.A. § 1160(a)(3), as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 116 
Stat. 2820 (Dec. 6, 2002).

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  The veteran is 
not entitled to consideration under the amended 38 C.F.R. 
§ 4.86, however, because he does not meet the required 
criteria.

As noted above, the RO based its decision to award service 
connection and a noncompensable evaluation on service medical 
records and a September 1999 VA audiology examination report.  
These results, in pure tone thresholds, are as follows.

From report of medical examination at discharge, dated in 
August 1997:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
5
20
25
LEFT
10
10
5
35
45


From September 1999 VA examination report:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
20
30
LEFT
10
15
10
30
45

These findings reflect an average pure tone threshold of 
16.25 decibels in the right ear and 25 decibels in the left 
ear.  Speech eudiometry revealed speech recognition ability 
of 100 percent in the right ear and 100 percent in the left 
ear in September 1999.  VA examination for ears, conducted in 
September 1999, found no active ear disease, no infections, 
no evidence of peripheral vestibular disease or Meniere's 
disease, and no complications of ear disease.  The veteran 
was diagnosed with mild high frequency neural sensory hearing 
loss, bilaterally.

In January and February 2003, the veteran underwent further 
VA examination, pursuant to the March 2001 remand.  The 
January 2003 audiology report reveals the following results, 
in pure tone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
10
10
25
40

These findings reflect an average pure tone threshold of 13 
decibels in the right ear and 21 decibels in the left ear.  
Speech eudiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Otoscopy and middle ear status were within normal limits.  
The examiner diagnosed sensorineural hearing loss, 
bilaterally.

Based on the above-listed findings, the interpretation-under 
either the old or the new regulations-of the medical 
evidence of record are as follows:  hearing loss at Level I 
for the service-connected left ear in September 1999 and 
January 2003.  As the right ear has been found by this 
decision to not be service-connected, it is assigned Level I 
for purposes of calculating the percentage evaluation from 
Table VII.  See 38 C.F.R. § 4.85(f) (2002).  This is 
considered noncompensable under the criteria under both the 
old and the new criteria.  See Diagnostic Code 6100.

Moreover, with regard to the recent change to 38 U.S.C.A. § 
1160(a)(3), since test results indicate that service-
connected left ear hearing loss is not 10 percent disabling, 
any nonservice-connected right ear hearing loss may not be 
considered when determining the final compensation rating.

The veteran has indicated that he suffers from severe hearing 
impairment in his left ear.  Although the veteran is 
competent to claim that his disability is worse than has been 
evaluated, the September 1999 and January 2003 audiometric 
examination reports are far more probative of the degree of 
his impairment than his own lay opinion.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann at 349.  See also Espiritu, supra; 
Grottveit, supra.

Therefore, the audiometric findings do not support the 
assignment of an initial compensable disability evaluation 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1997-2002), under either the old or the 
new criteria.  In addition, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the veteran's left ear 
hearing loss.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against initial 
compensable evaluations for the service-connected left 
varicocele, Gilbert's syndrome, and left ear hearing loss.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the holding in Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board finds that the 
evidence does not establish that the veteran's service 
connected disabilities met the criteria for compensable 
evaluations at any time from the grant of initial service 
connection to the present.


ORDER

Service connection for a mid/lower back disorder, residuals 
of a fracture of the right radial head, carpal tunnel in the 
left wrist and hand, and right ear hearing loss is denied.

Higher initial evaluations for left varicocele, Gilbert's 
syndrome and left ear hearing loss are denied.


REMAND

As above noted, the veteran also seeks higher initial 
evaluations for his service-connected herpes progenitalis, 
condyloma acuminate and residuals of the removal of lipomas 
from his mid back and right upper buttock.  The RO assigned 
the current noncompensable evaluations under Diagnostic Code 
7819 and 7313, respectively.  The Board has reviewed the 
record and finds that further development is necessary as to 
these issues.  

According to the rating criteria, Diagnostic Code 7819 is to 
be rated as scars, disfigurement, etc.  In contract, the note 
following Diagnostic Code 7819 indicates that Diagnostic 
Codes 7807 through 7819 are to be rated as eczema, unless 
otherwise provided (as for Diagnostic Code 7819).  However, 
the Board notes that the medical evidence establishes that 
scar tissue is one of the residuals manifested from the 
inservice removal of the lipomas.  A VA examination for scars 
dated in February 2002 notes the presence of a scar that 
exhibits a depressed area with loss of subcutaneous tissue.  
Therefore, evaluation under the criteria governing scars is 
necessary to fairly evaluate the disabling effects of this 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The criteria for rating scars were changed, effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran has not been given notice of the new criteria.  
Furthermore, it does not appear that the RO has evaluated the 
veteran's disabilities using the revised criteria.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
VAOPGCPREC 11-97 (where there has been a change in the 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version most favorable to the claimant, unless expressly 
provided otherwise by Congress or by VA on the authority of 
Congress.)  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected herpes 
progenitalis, condyloma acuminate and 
residuals of the removal of lipomas from 
his mid back and upper right buttock, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
extent of his service-connected herpes 
progenitalis, condyloma acuminate and 
residuals of removal of lipomas from the 
mid back and right upper buttock, 
including examination for scars.  All 
indicated tests and studies should be 
accomplished.  Send the claims folder to 
the examiners for review.

Concerning examination for scars, the 
examiners should address the following 
matters:

a.	Describe precise location of each 
scar.  Draw diagram if necessary.
b.	Give measurement of length and width 
(at its widest part) of each scar.
c.	State whether there is pain in the 
scar on examination.
d.	Note whether any of the scars involve 
underlying soft tissue loss or damage.

3.  The RO should then consider the 
claims for initial increased 
(compensable) evaluations for the 
service-connected herpes progenitalis, 
condyloma acuminate and residuals of 
removal of lipomas from the mid back and 
right upper buttock, including under the 
revised rating criteria for scars.  In so 
doing, the RO should determine whether 
the current or former rating criteria 
governing the evaluation of scars are 
more favorable to the veteran, and should 
undertake any evidentiary development 
that it deems necessary for rating the 
disability.  The RO should further 
consider whether "staged ratings" are 
appropriate, as required under Fenderson, 
supra.

4.  If the benefits sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative, if any, 
with a supplemental statement of the 
case, which should include the revised 
rating criteria, and provide the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is reminded that it is his responsibility to 
report for any examinations that may be scheduled, and that 
failure to do so may result in the denial of his claim.  
38 C.F.R. § 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


